     Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19           Page 1 of 14 PageID 1


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            AMARILLO DIVISION

JOHN PRIEST                                  §
    Plaintiff,                               §
                                             §
v.                                           §   CIVIL ACTION NO. 2:19-cv-4
                                             §
LOGAN GRAZIER;                               §
MICHAEL FENWICK; and                         §
CITY OF AMARILLO,                            §
     Defendants                              §

                      PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, JOHN PRIEST, Plaintiff, complaining of LOGAN GRAZIER,

MICHAEL FENWICK, and CITY OF AMARILLO and for cause of action will respectfully

show unto the Court as follows:

                                       I. PARTIES

        1.    Plaintiff John Priest is a resident of Potter County.

        2.    Defendant Logan Grazier, is an individual residing in Amarillo, Potter

County, Texas and is a police officer with the City of Amarillo Police Department and may

be served at his place of employment at the Amarillo Police Department located at 200

SE 3rd Ave, Amarillo, TX 79101 or wherever he may be found.

        3.    Defendant Michael Fenwick, is an individual residing in Amarillo, Potter

County, Texas and is a police officer with the City of Amarillo Police Department and may

be served at his place of employment at the Amarillo Police Department located at 200

SE 3rd Ave, Amarillo, TX 79101 or wherever he may be found.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  1|Page
      Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19                            Page 2 of 14 PageID 2


           4.       Defendant City of Amarillo is a political subdivision of the State of Texas

and may be served through the Amarillo City Attorney, Mick McKamie, located at 601 S.

Buchanan, City Hall, Room 303, Amarillo, Texas 79101 or wherever he may be found.

                                    II. JURISDICTION AND VENUE

           5.       The Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1331 and §1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983. Venue is proper

in the Northern District of Texas pursuant to 28 U.S.C. §1391 because the Defendants are

domiciled and/or reside in the Northern District of Texas, and all or a substantial part of

the cause of action accrued in the Northern District.

                                    III. FACTS AND ALLEGATIONS

           6.       On January 9, 2017, John Priest in the driver seat of his vehicle and stopped

in the middle of the road, which was located at NW 3rd Street and Hughes in the city of

Amarillo, Texas.

           7.       Mr. Priest was experiencing a diabetic crisis and was in an obvious state of

distress.

           8.       Defendant Grazier stopped his patrol vehicle behind Mr. Priest’s vehicle,

approached the driver’s side of Mr. Priest’s vehicle, and attempted to make contact with

Mr. Priest.

           9.       Defendant Grazier’s and Defendant Fenwick’s entire contact with Mr. Priest

was captured and recorded on Defendant Grazier’s dash camera1.

           10.      Mr. Priest was suffering confusion, panic and fear, which are characteristic

of hypoglycemia, because he could not further communicate his medical needs.



1
    Defendant Grazier’s dash camera video is being mailed to the Court to be attached to this Complaint as Exhibit A.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                            2|Pag e
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 3 of 14 PageID 3


         11.   EMS protocols indicate that hypoglycemia is a serious medical emergency

that must be treated immediately.

         12.   Hypoglycemia, if not timely treated, can lead to brain damage, coma and

death.

         13.   Defendant Fenwick arrived on scene and approached Mr. Priest’s car.

         14.   Defendants Grazier and Fenwick continued attempting to get Mr. Priest to

open the door; however, due to Mr. Priest’s inability to articulate his medical emergency

he was unable to communicate with the officers.

         15.   Defendant Grazier used his department issued ASP baton and shattered the

back driver’s side window spilling glass shards onto the ground below.

         16.   This caused Mr. Priest’s anxiety to increase to an even higher level as he was

still unable to communicate with officers and they were now breaking into his vehicle.

         17.   Throughout the encounter, Mr. Priest’s hands can be seen above his head.

         18.   Defendants Grazier and Fenwick then aggressively pulled Mr. Priest out of

his vehicle by grabbing the back of his neck and forcing his body onto the pavement that

was covered with the shards of glass from his broken window.

         19.   Both Defendants Grazier and Fenwick, who are notably larger in size than

Mr. Priest, then proceeded to get on top of Mr. Priest and used their combined weight to

force him into the pavement and shards of glass.

         20.   Defendant Fenwick forced his right knee onto the back of Mr. Priest’s head.

There were multiple times in the video where Defendant Fenwick picked up his left knee

allowing the right knee to bear all of his weight on the back of Mr. Priest’s neck and head.

         21.   It should be noted that Mr. Priest’s head was between the weight of

Defendant Fenwick and the glass covered pavement.

PLAINTIFF’S ORIGINAL COMPLAINT                                                     3|Page
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19             Page 4 of 14 PageID 4


       22.    Defendant Grazier also had his body weight on top of Mr. Priest.

       23.    Both Defendants Grazier and Fenwick struck Mr. Priest multiple times as

he can be heard moaning and shrieking in fear, pain, and distress.

       24.    Defendant Fenwick can be seen striking Mr. Priest with his fist repeatedly

while his knee is forced into the back of Mr. Priest’s head.

       25.    Defendants Grazier and Fenwick finally decide to call for an ambulance

after handcuffing Mr. Priest.

       26.    After Mr. Priest was handcuffed behind his back and an ambulance was

finally called, Defendant Grazier can be seen rolling Mr. Priest over and delivering a knee

strike to Mr. Priest’s lower back, which rendered him limp on the glass covered pavement.

       27.    Mr. Priest was bleeding profusely from his face, which caused Defendant

Fenwick to get a medical kit in an attempt to clean the blood from Mr. Priest’s face before

the ambulance arrived.

       28.    Pools of blood can be seen on the glass covered pavement where Mr. Priest’s

face was slammed and forced to remain under the weight of Defendant’s Grazier and

Fenwick.

       29.    Throughout the dash cam recording, you can hear Mr. Priest shrieking and

moaning in obvious and extreme distress and terror.

       30.    At no time did Mr. Priest threaten either Defendant Grazier or Defendant

Fenwick, nor was Mr. Priest capable of making a threat.

       31.    Mr. Priest suffered pain from multiple body strikes as well as numerous

lacerations to his head and face, which required stitches and left permanent scarring and

disfigurement.



PLAINTIFF’S ORIGINAL COMPLAINT                                                   4|Page
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19            Page 5 of 14 PageID 5


      32.    Mr. Priest has been diagnosed with Post Traumatic Stress Disorder as a

result of Defendants egregious conduct.

      33.    It is apparent and obvious that neither Defendant Grazier nor Defendant

Fenwick had received proper training, if any training at all, on how to appropriately

administer aid to someone experiencing a medical emergency, specifically hypoglycemia.

      34.    Normal blood sugar level before a meal is between 90 – 160 mg/dL.

      35.    Mr. Priest had a blood sugar level of 27 mg/dL 13 minutes after Defendant

Grazier called for the ambulance.

      36.    Defendants Grazier and Fenwick, due to a lack of proper training,

erroneously assumed that Mr. Priest was under the influence of narcotics, and, as such,

treated him accordingly.

      37.    At no time did Defendants Grazier or Fenwick attempt to take care of Mr.

Priest like someone experiencing a medical emergency.

      38.    In addition to, but separate from the lack of training issue, the degree of

physical force Defendants Grazier and Fenwick used on Mr. Priest was objectively

unreasonable under the circumstances as Mr. Priest was experiencing a diabetic crisis and

at no time did he pose a threat to Defendant Grazier, Defendant Fenwick, or any other

person at the time the force was used.

      39.    Any claim that that Mr. Priest was resisting arrest or detention is false and

made only for the purpose subsequent to this incident to attempt to justify the Defendants

egregious and unlawful behavior.

      40.    The amount of force used on Mr. Priest violated his rights against

unreasonable seizures under the Fourth Amendment of the United States Constitution.

      41.    The Defendants were at all times acting under the color of law.

PLAINTIFF’S ORIGINAL COMPLAINT                                                   5|Page
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 6 of 14 PageID 6


                               IV. CAUSES OF ACTION

                                       Count One

                       Excessive Force – Defendant Fenwick
                                 (42 U.S.C § 1983)

       42.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       43.    Acting under the color of law, Defendant Fenwick deprived Plaintiff of the

rights and privileges secured to him by the Fourth Amendment to the United States

Constitution and by other laws of the United States to be free from illegal and

unreasonable seizures by the use of force. By his use of force as described above,

Defendant Fenwick has violated 42 U.S.C. § 1983 and the constitutional provisions cited

therein.

       44.    The amount of force used by Defendant Fenwick against the Plaintiff as

described above, specifically but not limited to, when he struck Plaintiff with fists, knees,

and pushed Plaintiff’s face into the ground and broken glass while applying pressure to

the back of his head and neck, was objectively unreasonable under the circumstances and

inflicted unnecessary injury, pain, and suffering upon Plaintiff.

       45.    As a result of the force used against him, Plaintiff has suffered physical

injury, pain and mental anguish for which he sues herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                     6|Page
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19           Page 7 of 14 PageID 7


                                      Count Two

                       Excessive Force – Defendant Grazier
                                (42 U.S.C § 1983)

      46.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

      47.    Acting under the color of law, Defendant Grazier deprived Plaintiff of the

rights and privileges secured to him by the Fourth Amendment to the United States

Constitution and by other laws of the United States to be free from illegal and

unreasonable seizures by the use of force. By his use of force as described above,

Defendant Grazier has violated 42 U.S.C. § 1983 and the constitutional provisions cited

therein.

      48.    The amount of force used by Defendant Grazier against the Plaintiff as

described above, specifically but not limited to, when he threw Plaintiff to the ground,

struck him with a knee to his lower back, and held him down in broken glass, was

objectively unreasonable under the circumstances and inflicted unnecessary injury, pain,

and suffering upon Plaintiff.

      49.    As a result of the force used against him, Plaintiff has suffered physical

injury, pain and mental anguish for which he sues herein.

                                     Count Three

      Causes of action against Defendant City of Amarillo, Texas under
          Monell v. New York City Department of Social Services
                              (42 U.S.C § 1983)

      50.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  7|Page
   Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 8 of 14 PageID 8


       51.     The City of Amarillo lacks training that ultimately causes officers to not only

fail to differentiate between medical emergencies and symptoms of narcotics use, but to

inevitably show deliberate indifference to the medical needs of those taken into custody

like Plaintiff in this case. The City of Amarillo tolerates this inadequate training and

supervision system that allows Amarillo police officers to escape investigation and

discipline for their deliberate indifference to necessary medical care of those that have

been detained by reason of the officers assuming ingestion of illegal narcotics instead of

medical emergency.

       52.     The constitutional violations in this case were the direct result of the

inadequate training within the department for officers as first responders to assess

medical emergencies and to attend to the medical needs of those taken into custody like

Plaintiff in this case.

       53.     Under relevant case law, the acts of the Amarillo Police Department and its

officers may be imputed to the City of Amarillo.

       54.     But for this failure to train, Plaintiff’s rights under the Fourth and

Fourteenth Amendments to the United States Constitution would not have been violated.

       55.     As a direct result of the city of Amarillo’s failure to adequately train,

Amarillo police officer’s show an inability (or a conscious decision) not to take into

account medical emergencies when dealing with members of the community. These

situations lead directly to deliberate indifference to medical needs, and, as a result,

Plaintiff has suffered physical injuries, mental/emotional injuries, and economic

damages. He was deprived of his constitutional rights, all to his damage.

       56.     Based on the above, the City of Amarillo also bears responsibility for this

incident.

PLAINTIFF’S ORIGINAL COMPLAINT                                                      8|Pag e
  Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19             Page 9 of 14 PageID 9


       57.    Defendant City of Amarillo was aware that officers would be likely to

encounter the same or similar situations as this and that the subjects would be placed in

danger if officers were unable to differentiate between medical emergencies and criminal

activity, which leads to them being deliberately indifferent to the subject’s medical needs.

Despite that awareness, the City took no steps to adequately educate or train officers on

how to handle situations such as this even though the consequences of such practice —

serious bodily injury resulting from failure to attend to a serious medical need — was

known or obvious. As a result, the Amarillo Police officers involved in this case failed to

attend to the medical needs of Plaintiff, and instead resorted to excessive force, causing

him further injury.

       58.    The City of Amarillo does not train or implement policy that police as first

responders should react with restraint to persons with disabilities. Additionally, the City

of Amarillo was deliberately indifferent and reckless in allowing the indiscriminate use

and over-use of force and failure to adequately train officers in use of force, as first

responders dealing with medical emergencies.

       59.    The City of Amarillo knew or should have known at the time of the

occurrence that this was a situation which its officers would have to deal with on a regular

basis. Similarly, City of Amarillo knew or should have known that this situation had the

real potential for injury and/or serious harm to a citizen. Despite that, City of Amarillo

retained its policy and at the same time provided no training or inadequate training to its

officers on how to deal with this situation.

       60.    The failure to ensure that written policies were adequately implemented

and the toleration of failing to determine and attend to the medical emergencies of those

taken into custody who have a serious medical need, as well as the lack of adequate

PLAINTIFF’S ORIGINAL COMPLAINT                                                    9|Page
 Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 10 of 14 PageID 10


training by the City of Amarillo, constitutes deliberate indifference to Plaintiff’s

constitutional rights.

       61.     The constitutionally inadequate training, by City of Amarillo constituted

deliberate indifference towards Plaintiff’s constitutional rights and the safety of those

detained by and who simply come into contact with the Amarillo Police Department. The

subsequent violation of those constitutionally protected rights (including the Fourth and

Fourteenth Amendments) was a direct and foreseeable cause of his injury. As a result,

Plaintiff is entitled to recover actual damages as a matter of law. Plaintiff sues Amarillo

for actual and exemplary damages. The constitutionally inadequate training was the

moving force behind the constitutional violations that resulted in the mental/emotional

injuries of Plaintiff.

                                       Count Four

     Causes of action against Defendant City of Amarillo, Texas under
Violation of Americans with Disabilities Act and §504 of Rehabilitation Act

       62.     Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       63.     The Defendant, City of Amarillo is a local governmental entity which

engages in offering and providing medical services to members of the general public who

are in the custody of the City and is a recipient of federal funds.

       64.     Section 504 of the Rehabilitation Act (“Section 504”) requires recipients of

federal funds to reasonably accommodate persons with disabilities in their program

activities and services.

       65.     Section 504 requires such recipients to modify such facilities, services, and

programs as necessary to accomplish this purpose.


PLAINTIFF’S ORIGINAL COMPLAINT                                                   10 | P a g e
 Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 11 of 14 PageID 11


       66.     Defendant City of Amarillo is a recipient of federal funds and subject to

Section 504.

       67.     The Americans with Disabilities Act (“ADA”) defines discrimination as the

failure to take necessary steps to ensure that no individual with a disability is excluded,

denied services, segregated, or otherwise treated differently than other individuals

because of the absence of services for the disabled. Such services include, inter alia,

provisions necessary to protect a diabetic from harm due to hypoglycemia.

       68.     At all times relevant hereto, Plaintiff was suffering from Diabetes.

       69.     Mr. Priest was a qualified individual with a disability under Section 504 and

the ADA.

       70.     Defendant City of Amarillo is an entity which must comply with Section 504

and the ADA.

       71.     Defendants Fenwick and Grazier wer employed by the City of Amarillo and

were acting within the course and scope of employment and under color of law.

       72.     At all times relevant hereto, Mr. Priest was exhibiting erratic behaviors that

were consistent with suffering a diabetic crisis.

       73.     As a punishment for Mr. Priest’s erratic, uncooperative and/or irrational

behaviors, Defendants Grazier and Fenwick provided pain techniques in place of

appropriate care.

       74.     The harm to Mr. Priest was preventable by timely treatment by first

responders who were called, as well as Defendants Fenwick and Grazier.

       75.     Instead, Defendants Fenwick and Grazier declined to exhaust any efforts to

test and treat Mr. Priest while they administered punishment to Mr. Priest for manifesting

the symptoms of his disability.

PLAINTIFF’S ORIGINAL COMPLAINT                                                     11 | P a g e
 Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19            Page 12 of 14 PageID 12


       76.   Instead of accommodating Mr. Priest’s needs, City of Amarillo denied Mr.

Priest adequate medical services and programs available to others that would have

prevented his injury.

       77.   The failure to accommodate Mr. Priest’s disabilities was intentional and/or

deliberately indifferent to Mr. Priest’s rights under Section 504 and Title II of the ADA

and was the proximate cause of his injury.

                                V. Qualified Immunity

       78.   It is anticipated Defendants will raise, or attempt to raise, a defense of

qualified immunity. In this regard, Plaintiff pleads that it was well-established law, well

before January 12, 2017, that every citizen of the United States has a clearly defined

constitutional right to be free from an unlawful seizure by law enforcement officials in

accordance with the Fourth Amendment to the United States Constitution, as applied to

the several States through the Fourteenth Amendment, and to be free from unlawful

excessive force. No reasonable law enforcement official would have acted as Defendants

did under these circumstances, by striking Plaintiff with the door of a moving vehicle

when Plaintiff was not posing a threat.

       79.   The use of force was grossly excessive, unreasonable, and unwarranted. The

Defendants are not, therefore, entitled to the protection of qualified immunity for their

actions.

                               VI. Exemplary Damages

       80.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  12 | P a g e
 Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19              Page 13 of 14 PageID 13


       81.    When viewed objectively from the standpoint of Defendants, at the time of

the occurrence, said Defendants’ conduct involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to others.

       82.    As a direct, proximate, and producing cause and the intentional, egregious,

malicious conduct by the Defendants, Plaintiff is entitled to recover exemplary damages

in an amount within the jurisdictional limits of this Court.

                                       VII. Damages

       83.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       84.    Plaintiff’s injuries were a foreseeable event. Those injuries were directly and

proximately caused by Defendants’ use of excessive and unreasonable force used against

Plaintiff. As a result, Plaintiff is entitled to recover all actual damages allowed by law.

Plaintiff contends Defendants’ conduct constitutes malice, evil intent, or reckless or

callous indifference to Plaintiff’s constitutionally protected rights. Thus, Plaintiff is

entitled to punitive damages.

       85.    As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

              a.      Significant physical injuries;

              b.      Physical pain and suffering in the past and future;

              c.      Physical Impairment in the past and future;

              d.      Emotional distress, torment, and mental anguish in the past and
                      future;

              e.      Medical Expenses, and

              f       Permanent disfigurement.


PLAINTIFF’S ORIGINAL COMPLAINT                                                    13 | P a g e
 Case 2:19-cv-00004-D-BR Document 1 Filed 01/07/19               Page 14 of 14 PageID 14


       86.    Pursuant to 42 U.S.C. § 1983 and 1988, and Texas Civil Practice & Remedies

Code section 41.003(a), Plaintiff seeks to recover, and hereby requests the award of

exemplary damages, reasonable attorney’s fees, and costs of court.

                                  VIII. Attorneys’ Fees

       87.    If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. §1988.

                                    IX. Jury Request

       88.    Plaintiff respectfully requests a jury trial.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of the jurisdictional minimum of

this court. Plaintiff further prays for all other relief, both legal and equitable, to which he

may show himself justly entitled.

                                           Respectfully submitted,

                                           /s/ Scott H. Palmer
                                           SCOTT H. PALMER
                                           State Bar No. 00797196
                                           JAMES P. ROBERTS
                                           State Bar No. 24105721

                                           SCOTT H. PALMER, P.C.
                                           15455 Dallas Parkway,
                                           Suite 540, LB 32
                                           Dallas, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                      14 | P a g e
